DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 10, 2022.  As directed by the amendment: claims 1 and 12-13 have been amended, claims 14-27 have been cancelled, and no claims have been added.  Thus, claims 1-13 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action as well as the claim objection, with the exception of the §112(b) rejection to claim 10 which is address below by an Examiner’s amendment.  
Drawings
The drawing objection of the previous action is hereby withdrawn.  
Response to Arguments
Applicant’s arguments, see Remarks, filed August 10, 2022, with respect to the rejections of newly amended independent claims 1 and 13 have been fully considered and are persuasive.  The rejections of newly amended independent claims 1 and 13 and claims depending from claim 1 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Shoop on August 24-25, 2022.
The application has been amended as follows: 

Claim 1, line 22 “…a drive belt coupled the first interface carriage and the…” should be “…a drive belt coupled to the first interface carriage and to the …”.


Claim 13, line 25 “…a drive belt coupled the first interface carriage and the…” should be “…a drive belt coupled to the first interface carriage and to the …”.


Claim 10, line 1 “…value…” should be “…valve…”.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed system for injecting a fluid. 
The closest prior art is Wells, US 2011/0196309 A1.
Regarding claim 1, Wells fails to teach among all the limitations or render obvious a system for injecting a fluid as claimed, which includes a drive belt coupled to the first interface carriage and to the second interface carriage and a motor driving the drive belt, in combination with the total structure and function of the system for injecting a fluid as claimed.  
Regarding claim 13, Wells fails to teach among all the limitations or render obvious a system for injecting a fluid as claimed, which includes a drive belt coupled to the first interface carriage and to the second interface carriage and a motor driving the drive belt; a selector configured to select between an injection configuration of the manifold, a filling configuration of the manifold and an aspiration configuration of the manifold; and a control configured to set the position of the first and second interface carriage to engage with the first head and the second head, in combination with the total structure and function of the system for injecting a fluid as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783